DISMISS; and Opinion Filed July 3, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00121-CV

                                  CYLINA MABON, Appellant
                                           V.
                                 SAMUEL DONNELL, Appellee

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-18-00153

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                  Opinion by Justice Boatright
       Appellant’s brief is overdue. By postcard dated May 31, 2018, we informed appellant the

time for filing her brief had expired. We directed her to file, within ten days, both her brief and an

extension motion that complied with Texas Rule of Appellate Procedure 10.5(b). We cautioned

her that the appeal would be dismissed if the brief and motion were not timely filed. TEX. R. APP.

P. 38.8(a)(1). To date, appellant has not filed her brief or an extension motion and has not

otherwise corresponded with the Court. Accordingly, we dismiss the appeal. Id. 38.8(a)(1),

42.3(b),(c).



                                                    /Jason Boatright/
                                                    JASON BOATRIGHT
                                                    JUSTICE
180121F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 CYLINA MABON, Appellant                             On Appeal from the 254th Judicial District
                                                     Court, Dallas County, Texas
 No. 05-18-00121-CV         V.                       Trial Court Cause No. DF-18-00153.
                                                     Opinion delivered by Justice Boatright,
 SAMUEL DONNELL, Appellee                            Justices Bridges and Brown participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 3rd day of July, 2018.




                                               –2–